Case: 1:18-op-46195-DAP Doc #: 4-1 Filed: 05/31/19 1 of 24. PageID #: 324




               EXHIBIT A
Case: 1:18-op-46195-DAP Doc #: 4-1 Filed: 05/31/19 2 of 24. PageID #: 325
             Case: 1:18-op-46195-DAP Doc #: 4-1 Filed: 05/31/19 3 of 24. PageID #: 326


 AO 399 (01/09) Waiver of the Service of Summons



                                      UNITED STATES DISTRICT COURT
                                                                     for the
                                                            Northern District of Ohio

                     Phelps County, Missouri                              )
                                 Plaintiff                                )
                               v.                                         )       Civil Action No. 1:18-op-46195
                       Purdue Pharma L.P.                                 )
                                Defendant                                 )


                                                   WAIVER OF THE SERVICE OF SUMMONS

 To:        Thomas J. Lech
                (Name of the plaintiff’s attorney or unrepresented plaintiff)

        I have received your request to waive service of a summons in this action along with a copy of the complaint,
two copies of this waiver form, and a prepaid means of returning one signed copy of the form to you.
          I, or the entity I represent, agree to save the expense of serving a summons and complaint in this case.
          I understand that I, or the entity I represent, will keep all defenses or objections to the lawsuit, the court’s
jurisdiction, and the venue of the action, but that I waive any objections to the absence of a summons or of service.
         I also understand that I, or the entity I represent, must file and serve an answer or a motion under Rule 12 within
60 days from             02/26/2019                , the date when this request was sent (or 90 days if it was sent outside the
United States). If I fail to do so, a default judgment will be entered against me or the entity I represent.


 Date:        2/28/2019
                                                                                          Signature of the attorney or unrepresented party
  Actavis Pharma, Inc. f/k/a Watson Pharma, Inc.                                                          Evan K. Jacobs
       Printed name of party waiving service of summons                                                      Printed name
                                                                                                Morgan, Lewis & Bockius LLP
                                                                                                    1701 Market Street
                                                                                                  Philadelphia, PA 19103
                                                                                                                Address
                                                                                               evan.jacobs@morganlewis.com
                                                                                                            E-mail address
                                                                                                          (215) 963-5329
                                                                                                          Telephone number


                                              Duty to Avoid Unnecessary Expenses of Serving a Summons
          Rule 4 of the Federal Rules of Civil Procedure requires certain defendants to cooperate in saving unnecessary expenses of serving a summons
and complaint. A defendant who is located in the United States and who fails to return a signed waiver of service requested by a plaintiff located in
the United States will be required to pay the expenses of service, unless the defendant shows good cause for the failure.
           “Good cause” does not include a belief that the lawsuit is groundless, or that it has been brought in an improper venue, or that the court has
no jurisdiction over this matter or over the defendant or the defendant’s property.
        If the waiver is signed and returned, you can still make these and all other defenses and objections, but you cannot object to the absence of
a summons or of service.
            If you waive service, then you must, within the time specified on the waiver form, serve an answer or a motion under Rule 12 on the plaintiff
and file a copy with the court. By signing and returning the waiver form, you are allowed more time to respond than if a summons had been served.
             Case: 1:18-op-46195-DAP Doc #: 4-1 Filed: 05/31/19 4 of 24. PageID #: 327


 AO 399 (01/09) Waiver of the Service of Summons



                                      UNITED STATES DISTRICT COURT
                                                                     for the
                                                            Northern District of Ohio

                     Phelps County, Missouri                              )
                                 Plaintiff                                )
                               v.                                         )       Civil Action No. 1:18-op-46195
                       Purdue Pharma L.P.                                 )
                                Defendant                                 )


                                                   WAIVER OF THE SERVICE OF SUMMONS

 To:        Thomas J. Lech
                (Name of the plaintiff’s attorney or unrepresented plaintiff)

        I have received your request to waive service of a summons in this action along with a copy of the complaint,
two copies of this waiver form, and a prepaid means of returning one signed copy of the form to you.
          I, or the entity I represent, agree to save the expense of serving a summons and complaint in this case.
          I understand that I, or the entity I represent, will keep all defenses or objections to the lawsuit, the court’s
jurisdiction, and the venue of the action, but that I waive any objections to the absence of a summons or of service.
         I also understand that I, or the entity I represent, must file and serve an answer or a motion under Rule 12 within
60 days from             02/26/2019                , the date when this request was sent (or 90 days if it was sent outside the
United States). If I fail to do so, a default judgment will be entered against me or the entity I represent.


 Date:      2/28/2019
                                                                                          Signature of the attorney or unrepresented party
                           Actavis LLC                                                                    Evan K. Jacobs
       Printed name of party waiving service of summons                                                      Printed name
                                                                                                Morgan, Lewis & Bockius LLP
                                                                                                    1701 Market Street
                                                                                                  Philadelphia, PA 19103
                                                                                                                Address
                                                                                               evan.jacobs@morganlewis.com
                                                                                                            E-mail address
                                                                                                          (215) 963-5329
                                                                                                          Telephone number


                                              Duty to Avoid Unnecessary Expenses of Serving a Summons
          Rule 4 of the Federal Rules of Civil Procedure requires certain defendants to cooperate in saving unnecessary expenses of serving a summons
and complaint. A defendant who is located in the United States and who fails to return a signed waiver of service requested by a plaintiff located in
the United States will be required to pay the expenses of service, unless the defendant shows good cause for the failure.
           “Good cause” does not include a belief that the lawsuit is groundless, or that it has been brought in an improper venue, or that the court has
no jurisdiction over this matter or over the defendant or the defendant’s property.
        If the waiver is signed and returned, you can still make these and all other defenses and objections, but you cannot object to the absence of
a summons or of service.
            If you waive service, then you must, within the time specified on the waiver form, serve an answer or a motion under Rule 12 on the plaintiff
and file a copy with the court. By signing and returning the waiver form, you are allowed more time to respond than if a summons had been served.
             Case: 1:18-op-46195-DAP Doc #: 4-1 Filed: 05/31/19 5 of 24. PageID #: 328


 AO 399 (01/09) Waiver of the Service of Summons



                                      UNITED STATES DISTRICT COURT
                                                                     for the
                                                            Northern District of Ohio

                     Phelps County, Missouri                              )
                                 Plaintiff                                )
                               v.                                         )       Civil Action No. 1:18-op-46195
                       Purdue Pharma L.P.                                 )
                                Defendant                                 )


                                                   WAIVER OF THE SERVICE OF SUMMONS

 To:        Thomas J. Lech
                (Name of the plaintiff’s attorney or unrepresented plaintiff)

        I have received your request to waive service of a summons in this action along with a copy of the complaint,
two copies of this waiver form, and a prepaid means of returning one signed copy of the form to you.
          I, or the entity I represent, agree to save the expense of serving a summons and complaint in this case.
          I understand that I, or the entity I represent, will keep all defenses or objections to the lawsuit, the court’s
jurisdiction, and the venue of the action, but that I waive any objections to the absence of a summons or of service.
        The Court’s moratorium on all filings includes a moratorium on the filing of answers or motions under Rule 12.
Defendants will not answer or move under Rule 12 unless so ordered by the Court. The failure to file an answer or
motion under Rule 12 will not be grounds for a default judgment.


 Date:      3/4/2019
                                                                                          Signature of the attorney or unrepresented party
                     Cardinal Health, Inc.                                                                  Emily Pistilli
       Printed name of party waiving service of summons                                                      Printed name
                                                                                                   Williams & Connolly LLP
                                                                                                   725 Twelfth Street, NW
                                                                                                   Washington, D.C. 20005
                                                                                                                Address
                                                                                                         EPistilli@wc.com
                                                                                                            E-mail address
                                                                                                          (202) 434-5652
                                                                                                          Telephone number


                                              Duty to Avoid Unnecessary Expenses of Serving a Summons
          Rule 4 of the Federal Rules of Civil Procedure requires certain defendants to cooperate in saving unnecessary expenses of serving a summons
and complaint. A defendant who is located in the United States and who fails to return a signed waiver of service requested by a plaintiff located in
the United States will be required to pay the expenses of service, unless the defendant shows good cause for the failure.
           “Good cause” does not include a belief that the lawsuit is groundless, or that it has been brought in an improper venue, or that the court has
no jurisdiction over this matter or over the defendant or the defendant’s property.
        If the waiver is signed and returned, you can still make these and all other defenses and objections, but you cannot object to the absence of
a summons or of service.
            If you waive service, then you must, within the time specified on the waiver form, serve an answer or a motion under Rule 12 on the plaintiff
and file a copy with the court. By signing and returning the waiver form, you are allowed more time to respond than if a summons had been served.
             Case: 1:18-op-46195-DAP Doc #: 4-1 Filed: 05/31/19 6 of 24. PageID #: 329


 AO 399 (01/09) Waiver of the Service of Summons



                                      UNITED STATES DISTRICT COURT
                                                                     for the
                                                            Northern District of Ohio

                     Phelps County, Missouri                              )
                                 Plaintiff                                )
                               v.                                         )       Civil Action No. 1:18-op-46195
                       Purdue Pharma L.P.                                 )
                                Defendant                                 )


                                                   WAIVER OF THE SERVICE OF SUMMONS

 To:        Thomas J. Lech
                (Name of the plaintiff’s attorney or unrepresented plaintiff)

        I have received your request to waive service of a summons in this action along with a copy of the complaint,
two copies of this waiver form, and a prepaid means of returning one signed copy of the form to you.
          I, or the entity I represent, agree to save the expense of serving a summons and complaint in this case.
          I understand that I, or the entity I represent, will keep all defenses or objections to the lawsuit, the court’s
jurisdiction, and the venue of the action, but that I waive any objections to the absence of a summons or of service.
         I also understand that I, or the entity I represent, must file and serve an answer or a motion under Rule 12 within
60 days from             02/26/2019                , the date when this request was sent (or 90 days if it was sent outside the
United States). If I fail to do so, a default judgment will be entered against me or the entity I represent.


 Date:         2/28/2019
                                                                                          Signature of the attorney or unrepresented party
                         Cephalon, Inc.                                                                   Evan K. Jacobs
       Printed name of party waiving service of summons                                                      Printed name
                                                                                                Morgan, Lewis & Bockius LLP
                                                                                                    1701 Market Street
                                                                                                  Philadelphia, PA 19103
                                                                                                                Address
                                                                                               evan.jacobs@morganlewis.com
                                                                                                            E-mail address
                                                                                                          (215) 963-5329
                                                                                                          Telephone number


                                              Duty to Avoid Unnecessary Expenses of Serving a Summons
          Rule 4 of the Federal Rules of Civil Procedure requires certain defendants to cooperate in saving unnecessary expenses of serving a summons
and complaint. A defendant who is located in the United States and who fails to return a signed waiver of service requested by a plaintiff located in
the United States will be required to pay the expenses of service, unless the defendant shows good cause for the failure.
           “Good cause” does not include a belief that the lawsuit is groundless, or that it has been brought in an improper venue, or that the court has
no jurisdiction over this matter or over the defendant or the defendant’s property.
        If the waiver is signed and returned, you can still make these and all other defenses and objections, but you cannot object to the absence of
a summons or of service.
            If you waive service, then you must, within the time specified on the waiver form, serve an answer or a motion under Rule 12 on the plaintiff
and file a copy with the court. By signing and returning the waiver form, you are allowed more time to respond than if a summons had been served.
             Case: 1:18-op-46195-DAP Doc #: 4-1 Filed: 05/31/19 7 of 24. PageID #: 330


 AO 399 (01/09) Waiver of the Service of Summons



                                      UNITED STATES DISTRICT COURT
                                                                     for the
                                                            Northern District of Ohio

                     Phelps County, Missouri                              )
                                 Plaintiff                                )
                               v.                                         )       Civil Action No. 1:18-op-46195
                       Purdue Pharma L.P.                                 )
                                Defendant                                 )


                                                   WAIVER OF THE SERVICE OF SUMMONS

 To:        Thomas J. Lech
                (Name of the plaintiff’s attorney or unrepresented plaintiff)

        I have received your request to waive service of a summons in this action along with a copy of the complaint,
two copies of this waiver form, and a prepaid means of returning one signed copy of the form to you.
          I, or the entity I represent, agree to save the expense of serving a summons and complaint in this case.
          I understand that I, or the entity I represent, will keep all defenses or objections to the lawsuit, the court’s
jurisdiction, and the venue of the action, but that I waive any objections to the absence of a summons or of service.
        The Court’s moratorium on all filings includes a moratorium on the filing of answers or motions under Rule 12.
Defendants will not answer or move under Rule 12 unless so ordered by the Court. The failure to file an answer or
motion under Rule 12 will not be grounds for a default judgment.

              4/3/2019
 Date:
                                                                                          Signature of the attorney or unrepresented party
                  CVS Health Corporation                                                                    Jason Acton
       Printed name of party waiving service of summons                                                      Printed name
                                                                                                  Zuckerman Spaeder LLP
                                                                                               1800 M Street N.W., Suite 1000
                                                                                                  Washington, DC 20036
                                                                                                                Address
                                                                                                    jacton@zuckerman.com
                                                                                                            E-mail address
                                                                                                          (202) 778-1860
                                                                                                          Telephone number


                                              Duty to Avoid Unnecessary Expenses of Serving a Summons
          Rule 4 of the Federal Rules of Civil Procedure requires certain defendants to cooperate in saving unnecessary expenses of serving a summons
and complaint. A defendant who is located in the United States and who fails to return a signed waiver of service requested by a plaintiff located in
the United States will be required to pay the expenses of service, unless the defendant shows good cause for the failure.
           “Good cause” does not include a belief that the lawsuit is groundless, or that it has been brought in an improper venue, or that the court has
no jurisdiction over this matter or over the defendant or the defendant’s property.
        If the waiver is signed and returned, you can still make these and all other defenses and objections, but you cannot object to the absence of
a summons or of service.
            If you waive service, then you must, within the time specified on the waiver form, serve an answer or a motion under Rule 12 on the plaintiff
and file a copy with the court. By signing and returning the waiver form, you are allowed more time to respond than if a summons had been served.
             Case: 1:18-op-46195-DAP Doc #: 4-1 Filed: 05/31/19 8 of 24. PageID #: 331


 AO 399 (01/09) Waiver of the Service of Summons



                                      UNITED STATES DISTRICT COURT
                                                                     for the
                                                            Northern District of Ohio

                     Phelps County, Missouri                              )
                                 Plaintiff                                )
                               v.                                         )       Civil Action No. 1:18-op-46195
                       Purdue Pharma L.P.                                 )
                                Defendant                                 )


                                                   WAIVER OF THE SERVICE OF SUMMONS

 To:        Thomas J. Lech
                (Name of the plaintiff’s attorney or unrepresented plaintiff)

        I have received your request to waive service of a summons in this action along with a copy of the complaint,
two copies of this waiver form, and a prepaid means of returning one signed copy of the form to you.
          I, or the entity I represent, agree to save the expense of serving a summons and complaint in this case.
          I understand that I, or the entity I represent, will keep all defenses or objections to the lawsuit, the court’s
jurisdiction, and the venue of the action, but that I waive any objections to the absence of a summons or of service.
         I also understand that I, or the entity I represent, must file and serve an answer or a motion under Rule 12 within
60 days from             02/22/2019                , the date when this request was sent (or 90 days if it was sent outside the
United States). If I fail to do so, a default judgment will be entered against me or the entity I represent.


 Date:        3/19/2019                                                                                /s/ Sean Morris
                                                                                          Signature of the attorney or unrepresented party
                Endo Health Solutions Inc.                                                                  Sean Morris
       Printed name of party waiving service of summons                                                      Printed name
                                                                                             Arnold & Porter Kaye Scholer LLP
                                                                                             777 S. Figueroa Street, 44th Floor
                                                                                               Los Angeles, California 90017
                                                                                                                Address
                                                                                               sean.morris@arnoldporter.com
                                                                                                            E-mail address
                                                                                                          (213) 243-4000
                                                                                                          Telephone number


                                              Duty to Avoid Unnecessary Expenses of Serving a Summons
          Rule 4 of the Federal Rules of Civil Procedure requires certain defendants to cooperate in saving unnecessary expenses of serving a summons
and complaint. A defendant who is located in the United States and who fails to return a signed waiver of service requested by a plaintiff located in
the United States will be required to pay the expenses of service, unless the defendant shows good cause for the failure.
           “Good cause” does not include a belief that the lawsuit is groundless, or that it has been brought in an improper venue, or that the court has
no jurisdiction over this matter or over the defendant or the defendant’s property.
        If the waiver is signed and returned, you can still make these and all other defenses and objections, but you cannot object to the absence of
a summons or of service.
            If you waive service, then you must, within the time specified on the waiver form, serve an answer or a motion under Rule 12 on the plaintiff
and file a copy with the court. By signing and returning the waiver form, you are allowed more time to respond than if a summons had been served.
             Case: 1:18-op-46195-DAP Doc #: 4-1 Filed: 05/31/19 9 of 24. PageID #: 332


 AO 399 (01/09) Waiver of the Service of Summons



                                      UNITED STATES DISTRICT COURT
                                                                     for the
                                                            Northern District of Ohio

                     Phelps County, Missouri                              )
                                 Plaintiff                                )
                               v.                                         )       Civil Action No. 1:18-op-46195
                       Purdue Pharma L.P.                                 )
                                Defendant                                 )


                                                   WAIVER OF THE SERVICE OF SUMMONS

 To:        Thomas J. Lech
                (Name of the plaintiff’s attorney or unrepresented plaintiff)

        I have received your request to waive service of a summons in this action along with a copy of the complaint,
two copies of this waiver form, and a prepaid means of returning one signed copy of the form to you.
          I, or the entity I represent, agree to save the expense of serving a summons and complaint in this case.
          I understand that I, or the entity I represent, will keep all defenses or objections to the lawsuit, the court’s
jurisdiction, and the venue of the action, but that I waive any objections to the absence of a summons or of service.
         I also understand that I, or the entity I represent, must file and serve an answer or a motion under Rule 12 within
60 days from             02/22/2019                , the date when this request was sent (or 90 days if it was sent outside the
United States). If I fail to do so, a default judgment will be entered against me or the entity I represent.


 Date:         3/19/2019                                                                                /s/ Sean Morris
                                                                                          Signature of the attorney or unrepresented party
                Endo Pharmaceuticals Inc.                                                                   Sean Morris
       Printed name of party waiving service of summons                                                      Printed name
                                                                                             Arnold & Porter Kaye Scholer LLP
                                                                                             777 S. Figueroa Street, 44th Floor
                                                                                               Los Angeles, California 90017
                                                                                                                Address
                                                                                               sean.morris@arnoldporter.com
                                                                                                            E-mail address
                                                                                                          (213) 243-4000
                                                                                                          Telephone number


                                              Duty to Avoid Unnecessary Expenses of Serving a Summons
          Rule 4 of the Federal Rules of Civil Procedure requires certain defendants to cooperate in saving unnecessary expenses of serving a summons
and complaint. A defendant who is located in the United States and who fails to return a signed waiver of service requested by a plaintiff located in
the United States will be required to pay the expenses of service, unless the defendant shows good cause for the failure.
           “Good cause” does not include a belief that the lawsuit is groundless, or that it has been brought in an improper venue, or that the court has
no jurisdiction over this matter or over the defendant or the defendant’s property.
        If the waiver is signed and returned, you can still make these and all other defenses and objections, but you cannot object to the absence of
a summons or of service.
            If you waive service, then you must, within the time specified on the waiver form, serve an answer or a motion under Rule 12 on the plaintiff
and file a copy with the court. By signing and returning the waiver form, you are allowed more time to respond than if a summons had been served.
            Case: 1:18-op-46195-DAP Doc #: 4-1 Filed: 05/31/19 10 of 24. PageID #: 333


 AO 399 (01/09) Waiver of the Service of Summons



                                      UNITED STATES DISTRICT COURT
                                                                     for the
                                                            Northern District of Ohio

                     Phelps County, Missouri                              )
                                 Plaintiff                                )
                               v.                                         )       Civil Action No. 1:18-op-46195
                       Purdue Pharma L.P.                                 )
                                Defendant                                 )


                                                   WAIVER OF THE SERVICE OF SUMMONS

 To:        Thomas J. Lech
                (Name of the plaintiff’s attorney or unrepresented plaintiff)

        I have received your request to waive service of a summons in this action along with a copy of the complaint,
two copies of this waiver form, and a prepaid means of returning one signed copy of the form to you.
          I, or the entity I represent, agree to save the expense of serving a summons and complaint in this case.
          I understand that I, or the entity I represent, will keep all defenses or objections to the lawsuit, the court’s
jurisdiction, and the venue of the action, but that I waive any objections to the absence of a summons or of service.
         I also understand that I, or the entity I represent, must file and serve an answer or a motion under Rule 12 within
60 days from             02/25/2019                , the date when this request was sent (or 90 days if it was sent outside the
United States). If I fail to do so, a default judgment will be entered against me or the entity I represent.


 Date: March 7, 2018                                                                            /s/ Kathleen L. Matsoukas
                                                                                          Signature of the attorney or unrepresented party
H. D. Smith, LLC f/k/a H. D. Smith Wholesale Drug Co.                                              Kathleen L. Matsoukas
       Printed name of party waiving service of summons                                                      Printed name
                                                                                                    Barnes & Thornburg LLP
                                                                                                    11 South Meridian Street
                                                                                                     Indianapolis, IN 46204
                                                                                                                Address
                                                                                              kathleen.matsoukas@btlaw.com
                                                                                                            E-mail address
                                                                                                          (317) 236-1313
                                                                                                          Telephone number


                                              Duty to Avoid Unnecessary Expenses of Serving a Summons
          Rule 4 of the Federal Rules of Civil Procedure requires certain defendants to cooperate in saving unnecessary expenses of serving a summons
and complaint. A defendant who is located in the United States and who fails to return a signed waiver of service requested by a plaintiff located in
the United States will be required to pay the expenses of service, unless the defendant shows good cause for the failure.
           “Good cause” does not include a belief that the lawsuit is groundless, or that it has been brought in an improper venue, or that the court has
no jurisdiction over this matter or over the defendant or the defendant’s property.
        If the waiver is signed and returned, you can still make these and all other defenses and objections, but you cannot object to the absence of
a summons or of service.
            If you waive service, then you must, within the time specified on the waiver form, serve an answer or a motion under Rule 12 on the plaintiff
and file a copy with the court. By signing and returning the waiver form, you are allowed more time to respond than if a summons had been served.
              Case: 1:18-op-46195-DAP Doc #: 4-1 Filed: 05/31/19 11 of 24. PageID #: 334


  AO 399 (0 1/09) Waiver of th e Service of Summons



                                         UNITED STATES DISTRICT COURT
                                                                       for the
                                                              Northern District of Ohio

                       Phelps County, Missouri                             )
- - - - - - - - - - -PI-  ------------
                       a intiff                                            )
                                       V.                                  )       Civil Action No. 1: 18-op-46195
                         Purdue Pharma L.P .                               )
                                  Defendant                                )


                                                  W AIYER OF THE SERVICE OF SUMMONS

  To:        Thomas J. Lech
                  (Name of the plaintiff's attorney or unrepresented plaintiff)

        I have received your request to waive service of a summons in this action along with a copy of the complaint,
two copies of this waiver form, and a prepaid means of returning one signed copy of the form to you.
            I, or the entity I represent, agree to save the expense of serving a summons and complaint in this case.
          I understand that I, or the entity I represent, will keep all defenses or objections to the lawsuit, the court' s
jurisdiction, and the venue of the action, but that I waive any objections to the absence of a summons or of service.
         I also understand that I, or the entity I represent, must file and serve an answer or a motion under Rule 12 within
60 days from             02/21/2019                , the date when this request was sent (or 90 days if it was sent outside the
United States). If I fail to do so, a default judgment will be entered against me or the entity I represent.



 Date:    _ 3~/I 4-:1?1
                     =---+--
                       -+->
                        /
                                                                                           Signatureoftheattorney or unrepresented party
                       Johnson & Johnson                                                                     Stella D. Kim
        Printed name ofparty waiving service of summons                                                       Printed name
                                                                                                     O'Melveny & Myers LLP
                                                                                                        400 S. Hope St.
                                                                                                     Los Angeles , CA 90071
                                                                                                                 Address
                                                                                                          skim@omm.com
                                                                                                             E-mail address
                                                                                                           (213) 430-6000
                                                                                                           Telephone number


                                                Duty to Avoid Unnecessary Expenses of Serving a Summons
           Rule 4 of the Federal Rules of Civil Procedure requires certain defendants to cooperate in saving unnecessary expenses of serving a summons
and complaint. A defendant who is located in the United States and who fails to return a signed waiver of serv ice requested by a plaintiff located in
the United States will be required to pay the expenses of service, unless the defendant shows good cause for the failure.
           "Good cause" does not include a belief that the lawsuit is ground less, or that it has been brought in an improper venue, or that the court has
no jurisdiction over this matter or over the defendant or the defendant ' s property.
        lfthe waiver is signed and returned, you can still make these and all other defenses and objections, but you cannot object to the absence of
a summons or of service.
            lf you waive service, then you must, within the time specified on the waiver form , serve an answer or a motion under Rule 12 on the plaintiff
and file a copy with the court. By signing and returning the waiver forn1, you are allowed more time to respond than if a summons had been served.
              Case: 1:18-op-46195-DAP Doc #: 4-1 Filed: 05/31/19 12 of 24. PageID #: 335


  AO 399 (0 1/09) Waiver of the Service of Summons



                                        UNITED STATES DISTRICT COURT
                                                                        for the
                                                               Northern District of Ohio

                      Phelps County , Missouri                                )
                                   Plaintiff                                  )
                                       V.                                     )       Civil Action No. 1: 18-op-46195
                         Purdue Pharma L.P.                                   )
                                  Defendant                                   )


                                                 WAIVER OF THE SERVICE OF SUMMONS

 To :        Thomas J . Lech
                 (Name of the plaintiff's attorney or unrepresented plaintiff)

        I have received your request to waive service of a summons in this action along with a copy of the complaint,
two copies of this waiver form, and a prepaid means of returning one signed copy of the form to you.
           I, or the entity I represent, agree to save the expense of serving a summons and complaint in this case.
          I understand that I, or the entity I represent, will keep a ll defenses or objections to the lawsuit, the court's
jurisdiction, and the venue of the act ion, but that I waive any objections to the absence ofa summons or of service.
         I also understand that I, or the entity I represent, must file and serve an answer or a motion under Rule 12 within
60 days from             02/21/2019                , the date when this request was sent (or 90 days ifit was sent outside the
United States). If I fail to do so, a default judgment will be entered against me or the entity I represent.



 Date:
   Janssen
               3   t{}~214
                     ha ~maceutica , Inc. n/k/a Janssen                                       Signature of the attorney or unrepresented party
                     Pharmaceuticals, Inc.                                                                       Stella D. Kim
        Printed name ofparty waiving service of summons                                                           Printed name
                                                                                                         O'Melveny & Myers LLP
                                                                                                            400 S . Hope St.
                                                                                                         Los Angeles , CA 90071
                                                                                                                     Address
                                                                                                              skim@omm .com
                                                                                                                 £ -mail address
                                                                                                               (21 3) 430-6000
                                                                                                               Telephone number


                                                Duty to Avo id Unn ecessa ry Expenses of Serv ing a Summons
          Rul e 4 of the Federal Rules of Civil Procedure requires certain defendants to cooperate in saving unnecessary expenses of serv ing a summon s
and complaint. A defendant who is located in the United States and who fails to return a signed wa iver of service requested by a plaintiff located in
the United States will be required to pay the expenses of service, un less the defendant shows good cause for the failure .
           "Good cause" does not include a belief that the lawsuit is groundless, or that it has been brought in an improper venue, or that the court has
no jurisdiction over thi s matter or over the defendant or the defendant 's property.
        If the waiver is signed and returned, you can sti ll make these and all other defenses and objections, but yo u cannot object to the absence of
a summons or of service.
             If yo u wa ive service, then you mu st, within the time specified on the wa iver forn1 , serve an answer or a motion under Rule 12 on the plaintiff
and fil e a copy with the court. By signing and returning the waiver form , yo u are allowed more time to respond than if a summons had been served.
              Case: 1:18-op-46195-DAP Doc #: 4-1 Filed: 05/31/19 13 of 24. PageID #: 336


  AO 399 (01 /09) Wai ver of the Service of Summons



                                          UNITED STATES DISTRICT COURT
                                                                       for the
                                                              Northern District of Ohio

                       Phelps County, Missouri                              )
                                    Plaintiff                               )
                                       V.                                   )       Civil Action No. 1: 18-op-46195
                         Purdue Pharma L.P.                                 )
                                  Defendant                                 )


                                                  WAIVER OF THE SERVICE OF SUMMONS

  To:        Thomas J. Lech
                 (Na me of the plaintiff's attorney or unrepresented plaintiff)

        l have received your request to waive service of a summons in this action along with a copy of the complaint,
two copies of this waiver form, and a prepaid means of returning one signed copy of the form to you.
            I, or the entity I represent, agree to save the expense of serving a summons and complaint in this case.
          I understand that I, or the entity I represent, will keep all defenses or objections to the lawsuit, the court's
jurisdiction, and the venue of the action, but that I waive any objections to the absence of a summons or of service.
         I also understand that I, or the entity I represent, must file and serve an answer or a motion under Rule 12 within
60 days from             02/21/2019                , the date when this request was sent (or 90 days ifit was sent outside the
United States). If I fail to do so, a default judgment will be entered against me or the entity I represent.



 Date: ___      3-/1-/ V~         },C1_
               Janssen Pharmaceuticals, Inc.                                                                  Stella D. Kim
        Printed name ofparty waiving service of summons                                                        Printed name
                                                                                                      O'Melveny & Myers LLP
                                                                                                         400 S. Hope St.
                                                                                                      Los Angeles, CA 90071
                                                                                                                  Address
                                                                                                           skim@omm .com
                                                                                                              £-mail address
                                                                                                            (213) 430-6000
                                                                                                            Telephone number


                                                Duty to Avoid Unnecessary Expenses of Serving a Summons
          Rule 4 of the Federal Rules of Civi l Procedure requires certain defendants to cooperate in saving unnecessary expenses of serving a summons
and complai nt. A defendant who is located in the United States and who fai ls to return a signed waiver of service requested by a plaintiff located in
the United States will be required to pay the expenses of service, unless the defendant shows good cause for the failure.
           "Good cause" does not include a belief that the lawsu it is ground less, or that it has been brought in an improper venue, or that the court has
no jurisdiction over this matter or over the defendant or the defendant's property.
        If the waiver is signed and returned, you can sti ll make these and all other defenses and objections, but you cannot object to the absence of
a summons or of service.
             If you waive service, then you must, within the time specified on the wa iver form , serve an answer or a motion under Rule 12 on the plaintiff
and fil e a copy with the court. By signing and returning the waiver form , you are allowed more time to respond than if a summons had been served .
Case: 1:18-op-46195-DAP Doc #: 4-1 Filed: 05/31/19 14 of 24. PageID #: 337
Case: 1:18-op-46195-DAP Doc #: 4-1 Filed: 05/31/19 15 of 24. PageID #: 338
Case: 1:18-op-46195-DAP Doc #: 4-1 Filed: 05/31/19 16 of 24. PageID #: 339
              Case: 1:18-op-46195-DAP Doc #: 4-1 Filed: 05/31/19 17 of 24. PageID #: 340


  AO 399 (01/09) Wai ver of the Service of Summons



                                        UNITED STATES DISTRICT COURT
                                                                       for the
                                                              Northern District of Ohio

                        Phelps County, Missouri                             )
                                   Plaintiff                                )
                                       V.                                   )       Civil Action No. 1: 18-op-46195
                         Purdue Pharma L.P.                                 )
                                  Defendant                                 )


                                                 WAIVER OF THE SERVICE OF SUMMONS

  To:        Thomas J. Lech
                 (Name of the plaintiff's attorney or unrepresented plaintiff)

        I have received your request to waive service ofa summons in this action along with a copy of the complaint,
two copies of this waiver form , and a prepaid means of returning one signed copy of the form to you.
           I, or the entity I represent, agree to save the expense of serv ing a summons and complaint in this case.
          I understand that I, or the entity I represent, will keep all defenses or objections to the lawsuit, the court's
jurisdiction, and the venue of the action, but that I waive any objections to the absence of a summons or of service.
         I also understand that I, or the entity I represent, must file and serve an answer or a motion under Rule 12 within
60 days from             02/21/2019                , the date when this request was sent ( or 90 days if it was sent outside the
United States). If I fail to do so, a default judgment will be entered against me or the entity I represent.



 Date:          3   l
               i / Qf?J&t
  Ortho-McNeil-Janssen Pharmaceuticals, Inc.                                                Signature of the attorney or unrepresented party
       n/k/a Janssen Pharmaceuticals, Inc.                                                                    Stella D. Kim
        Printed name ofparty waiving service of summons                                                        Printed name
                                                                                                      O'Melveny & Myers LLP
                                                                                                         400 S. Hope St.
                                                                                                      Los Angeles , CA 90071
                                                                                                                  Address
                                                                                                           skim@omm.com
                                                                                                              £-mail address
                                                                                                            (213) 430-6000
                                                                                                            Telephone number


                                               Duty to Avoid Unnecessary Expenses of Serving a Summons
           Rule 4 of the Federal Rules of Civil Procedure requires certain defendants to cooperate in sav ing unnecessary expenses of serving a summon s
and complaint. A defendant who is located in the Un ited States and who fai ls to return a signed waiver of service requested by a plaintiff located in
the United States will be required to pay the expenses of service, unless the defendant shows good cause for the failure.
           "Good cause" does not include a belief that the lawsuit is groundless, or that it has been brought in an improper venue, or that the court has
no jurisdiction over this matter or over the defendant or the defendant' s property .
        If the waiver is signed and returned, you can still make these and all other defenses and objections, but you cannot object to the absence of
a summons or of service.
            If you wa ive service, then you must, with in the time specified on the waiver forn1, serve an answer or a motion under Rule 12 on the plaintiff
and file a copy with the court. By signing and returning the waiver forn1 , yo u are allowed more time to respond than if a summons had been served.
            Case: 1:18-op-46195-DAP Doc #: 4-1 Filed: 05/31/19 18 of 24. PageID #: 341


 AO 399 (01/09) Waiver of the Service of Summons



                                      UNITED STATES DISTRICT COURT
                                                                     for the
                                                            Northern District of Ohio

                     Phelps County, Missouri                              )
                                 Plaintiff                                )
                               v.                                         )       Civil Action No. 1:18-op-46195
                       Purdue Pharma L.P.                                 )
                                Defendant                                 )


                                                   WAIVER OF THE SERVICE OF SUMMONS

 To:        Thomas J. Lech
                (Name of the plaintiff’s attorney or unrepresented plaintiff)

        I have received your request to waive service of a summons in this action along with a copy of the complaint,
two copies of this waiver form, and a prepaid means of returning one signed copy of the form to you.
          I, or the entity I represent, agree to save the expense of serving a summons and complaint in this case.
          I understand that I, or the entity I represent, will keep all defenses or objections to the lawsuit, the court’s
jurisdiction, and the venue of the action, but that I waive any objections to the absence of a summons or of service.
         I also understand that I, or the entity I represent, must file and serve an answer or a motion under Rule 12 within
60 days from             02/25/2019                , the date when this request was sent (or 90 days if it was sent outside the
United States). If I fail to do so, a default judgment will be entered against me or the entity I represent.


 Date:         3/25/2019                                                                               /s/ Sean Morris
                                                                                          Signature of the attorney or unrepresented party
         Par Pharmaceutical Companies, Inc.                                                                 Sean Morris
       Printed name of party waiving service of summons                                                      Printed name
                                                                                             Arnold & Porter Kaye Scholer LLP
                                                                                             777 S. Figueroa Street, 44th Floor
                                                                                               Los Angeles, California 90017
                                                                                                                Address
                                                                                               sean.morris@arnoldporter.com
                                                                                                            E-mail address
                                                                                                          (213) 243-4000
                                                                                                          Telephone number


                                              Duty to Avoid Unnecessary Expenses of Serving a Summons
          Rule 4 of the Federal Rules of Civil Procedure requires certain defendants to cooperate in saving unnecessary expenses of serving a summons
and complaint. A defendant who is located in the United States and who fails to return a signed waiver of service requested by a plaintiff located in
the United States will be required to pay the expenses of service, unless the defendant shows good cause for the failure.
           “Good cause” does not include a belief that the lawsuit is groundless, or that it has been brought in an improper venue, or that the court has
no jurisdiction over this matter or over the defendant or the defendant’s property.
        If the waiver is signed and returned, you can still make these and all other defenses and objections, but you cannot object to the absence of
a summons or of service.
            If you waive service, then you must, within the time specified on the waiver form, serve an answer or a motion under Rule 12 on the plaintiff
and file a copy with the court. By signing and returning the waiver form, you are allowed more time to respond than if a summons had been served.
            Case: 1:18-op-46195-DAP Doc #: 4-1 Filed: 05/31/19 19 of 24. PageID #: 342


 AO 399 (01/09) Waiver of the Service of Summons



                                      UNITED STATES DISTRICT COURT
                                                                     for the
                                                            Northern District of Ohio

                     Phelps County, Missouri                              )
                                 Plaintiff                                )
                               v.                                         )       Civil Action No. 1:18-op-46195
                       Purdue Pharma L.P.                                 )
                                Defendant                                 )


                                                   WAIVER OF THE SERVICE OF SUMMONS

 To:        Thomas J. Lech
                (Name of the plaintiff’s attorney or unrepresented plaintiff)

        I have received your request to waive service of a summons in this action along with a copy of the complaint,
two copies of this waiver form, and a prepaid means of returning one signed copy of the form to you.
          I, or the entity I represent, agree to save the expense of serving a summons and complaint in this case.
          I understand that I, or the entity I represent, will keep all defenses or objections to the lawsuit, the court’s
jurisdiction, and the venue of the action, but that I waive any objections to the absence of a summons or of service.
         I also understand that I, or the entity I represent, must file and serve an answer or a motion under Rule 12 within
60 days from             02/25/2019                , the date when this request was sent (or 90 days if it was sent outside the
United States). If I fail to do so, a default judgment will be entered against me or the entity I represent.


 Date:        3/25/2019                                                                                  /s/ Sean Morris
                                                                                          Signature of the attorney or unrepresented party
                  Par Pharmaceutical, Inc.                                                                  Sean Morris
       Printed name of party waiving service of summons                                                      Printed name
                                                                                             Arnold & Porter Kaye Scholer LLP
                                                                                             777 S. Figueroa Street, 44th Floor
                                                                                               Los Angeles, California 90017
                                                                                                                Address
                                                                                               sean.morris@arnoldporter.com
                                                                                                            E-mail address
                                                                                                          (213) 243-4000
                                                                                                          Telephone number


                                              Duty to Avoid Unnecessary Expenses of Serving a Summons
          Rule 4 of the Federal Rules of Civil Procedure requires certain defendants to cooperate in saving unnecessary expenses of serving a summons
and complaint. A defendant who is located in the United States and who fails to return a signed waiver of service requested by a plaintiff located in
the United States will be required to pay the expenses of service, unless the defendant shows good cause for the failure.
           “Good cause” does not include a belief that the lawsuit is groundless, or that it has been brought in an improper venue, or that the court has
no jurisdiction over this matter or over the defendant or the defendant’s property.
        If the waiver is signed and returned, you can still make these and all other defenses and objections, but you cannot object to the absence of
a summons or of service.
            If you waive service, then you must, within the time specified on the waiver form, serve an answer or a motion under Rule 12 on the plaintiff
and file a copy with the court. By signing and returning the waiver form, you are allowed more time to respond than if a summons had been served.
            Case: 1:18-op-46195-DAP Doc #: 4-1 Filed: 05/31/19 20 of 24. PageID #: 343


 AO 399 (01/09) Waiver of the Service of Summons



                                      UNITED STATES DISTRICT COURT
                                                                     for the
                                                            Northern District of Ohio

                     Phelps County, Missouri                              )
                                 Plaintiff                                )
                               v.                                         )       Civil Action No. 1:18-op-46195
                       Purdue Pharma L.P.                                 )
                                Defendant                                 )


                                                   WAIVER OF THE SERVICE OF SUMMONS

 To:        Thomas J. Lech
                (Name of the plaintiff’s attorney or unrepresented plaintiff)

        I have received your request to waive service of a summons in this action along with a copy of the complaint,
two copies of this waiver form, and a prepaid means of returning one signed copy of the form to you.
          I, or the entity I represent, agree to save the expense of serving a summons and complaint in this case.
          I understand that I, or the entity I represent, will keep all defenses or objections to the lawsuit, the court’s
jurisdiction, and the venue of the action, but that I waive any objections to the absence of a summons or of service.
        I also understand that I, or the entity I represent, must file and serve an answer or a motion under Rule 12 within
60 days from             02/25/2019                , the date when this request was sent (or 90 days if it was sent outside the
United States). If I fail to do so, a default judgment will be entered against me or the entity I represent.


 Date: 03/05/2019                                                                                   /s/ Hayden A. Coleman
   Purdue Pharma, Inc.; The Purdue Frederick                                              Signature of the attorney or unrepresented party
       Company, Inc.; Purdue Pharma LP                                                                 Hayden A. Coleman
       Printed name of party waiving service of summons                                                      Printed name
                                                                                                    Dechert LLP
                                                                                   Three Bryant Park, 1095 Avenue of the Americas
                                                                                             New York, NY 10036-6797
                                                                                                                Address
                                                                                               hayden.coleman@dechert.com
                                                                                                            E-mail address
                                                                                                          (212) 698-3500
                                                                                                          Telephone number


                                              Duty to Avoid Unnecessary Expenses of Serving a Summons
          Rule 4 of the Federal Rules of Civil Procedure requires certain defendants to cooperate in saving unnecessary expenses of serving a summons
and complaint. A defendant who is located in the United States and who fails to return a signed waiver of service requested by a plaintiff located in
the United States will be required to pay the expenses of service, unless the defendant shows good cause for the failure.
           “Good cause” does not include a belief that the lawsuit is groundless, or that it has been brought in an improper venue, or that the court has
no jurisdiction over this matter or over the defendant or the defendant’s property.
        If the waiver is signed and returned, you can still make these and all other defenses and objections, but you cannot object to the absence of
a summons or of service.
            If you waive service, then you must, within the time specified on the waiver form, serve an answer or a motion under Rule 12 on the plaintiff
and file a copy with the court. By signing and returning the waiver form, you are allowed more time to respond than if a summons had been served.
Case: 1:18-op-46195-DAP Doc #: 4-1 Filed: 05/31/19 21 of 24. PageID #: 344
            Case: 1:18-op-46195-DAP Doc #: 4-1 Filed: 05/31/19 22 of 24. PageID #: 345


 AO 399 (01/09) Waiver of the Service of Summons



                                      UNITED STATES DISTRICT COURT
                                                                     for the
                                                            Northern District of Ohio

                     Phelps County, Missouri                              )
                                 Plaintiff                                )
                               v.                                         )       Civil Action No. 1:18-op-46195
                       Purdue Pharma L.P.                                 )
                                Defendant                                 )


                                                   WAIVER OF THE SERVICE OF SUMMONS

 To:        Thomas J. Lech
                (Name of the plaintiff’s attorney or unrepresented plaintiff)

        I have received your request to waive service of a summons in this action along with a copy of the complaint,
two copies of this waiver form, and a prepaid means of returning one signed copy of the form to you.
          I, or the entity I represent, agree to save the expense of serving a summons and complaint in this case.
          I understand that I, or the entity I represent, will keep all defenses or objections to the lawsuit, the court’s
jurisdiction, and the venue of the action, but that I waive any objections to the absence of a summons or of service.
         I also understand that I, or the entity I represent, must file and serve an answer or a motion under Rule 12 within
60 days from             02/26/2019                , the date when this request was sent (or 90 days if it was sent outside the
United States). If I fail to do so, a default judgment will be entered against me or the entity I represent.


 Date:        2/28/2019
                                                                                          Signature of the attorney or unrepresented party
            Teva Pharmaceuticals USA, Inc.                                                                Evan K. Jacobs
       Printed name of party waiving service of summons                                                      Printed name
                                                                                                Morgan, Lewis & Bockius LLP
                                                                                                    1701 Market Street
                                                                                                  Philadelphia, PA 19103
                                                                                                                Address
                                                                                               evan.jacobs@morganlewis.com
                                                                                                            E-mail address
                                                                                                          (215) 963-5329
                                                                                                          Telephone number


                                              Duty to Avoid Unnecessary Expenses of Serving a Summons
          Rule 4 of the Federal Rules of Civil Procedure requires certain defendants to cooperate in saving unnecessary expenses of serving a summons
and complaint. A defendant who is located in the United States and who fails to return a signed waiver of service requested by a plaintiff located in
the United States will be required to pay the expenses of service, unless the defendant shows good cause for the failure.
           “Good cause” does not include a belief that the lawsuit is groundless, or that it has been brought in an improper venue, or that the court has
no jurisdiction over this matter or over the defendant or the defendant’s property.
        If the waiver is signed and returned, you can still make these and all other defenses and objections, but you cannot object to the absence of
a summons or of service.
            If you waive service, then you must, within the time specified on the waiver form, serve an answer or a motion under Rule 12 on the plaintiff
and file a copy with the court. By signing and returning the waiver form, you are allowed more time to respond than if a summons had been served.
            Case: 1:18-op-46195-DAP Doc #: 4-1 Filed: 05/31/19 23 of 24. PageID #: 346


 AO 399 (01/09) Waiver of the Service of Summons



                                      UNITED STATES DISTRICT COURT
                                                                     for the
                                                            Northern District of Ohio

                     Phelps County, Missouri                              )
                                 Plaintiff                                )
                               v.                                         )       Civil Action No. 1:18-op-46195
                       Purdue Pharma L.P.                                 )
                                Defendant                                 )


                                                   WAIVER OF THE SERVICE OF SUMMONS

 To:        Thomas J. Lech
                (Name of the plaintiff’s attorney or unrepresented plaintiff)

        I have received your request to waive service of a summons in this action along with a copy of the complaint,
two copies of this waiver form, and a prepaid means of returning one signed copy of the form to you.
          I, or the entity I represent, agree to save the expense of serving a summons and complaint in this case.
          I understand that I, or the entity I represent, will keep all defenses or objections to the lawsuit, the court’s
jurisdiction, and the venue of the action, but that I waive any objections to the absence of a summons or of service.
        The Court’s moratorium on all filings includes a moratorium on the filing of answers or motions under Rule 12.
Defendants will not answer or move under Rule 12 unless so ordered by the Court. The failure to file an answer or
motion under Rule 12 will not be grounds for a default judgment.


 Date:         3/24/2019                                                                            /s/ Tara A. Fumerton
                                                                                          Signature of the attorney or unrepresented party
   Walmart Inc. or Wal-Mart Stores East, LP                                                             Tara A. Fumerton
       Printed name of party waiving service of summons                                                      Printed name
                                                                                                           Jones Day
                                                                                                       77 W. Wacker Drive
                                                                                                        Chicago, IL 60601
                                                                                                                Address
                                                                                                   tfumerton@jonesday.com
                                                                                                            E-mail address
                                                                                                          (312) 782-3939
                                                                                                          Telephone number


                                              Duty to Avoid Unnecessary Expenses of Serving a Summons
          Rule 4 of the Federal Rules of Civil Procedure requires certain defendants to cooperate in saving unnecessary expenses of serving a summons
and complaint. A defendant who is located in the United States and who fails to return a signed waiver of service requested by a plaintiff located in
the United States will be required to pay the expenses of service, unless the defendant shows good cause for the failure.
           “Good cause” does not include a belief that the lawsuit is groundless, or that it has been brought in an improper venue, or that the court has
no jurisdiction over this matter or over the defendant or the defendant’s property.
        If the waiver is signed and returned, you can still make these and all other defenses and objections, but you cannot object to the absence of
a summons or of service.
            If you waive service, then you must, within the time specified on the waiver form, serve an answer or a motion under Rule 12 on the plaintiff
and file a copy with the court. By signing and returning the waiver form, you are allowed more time to respond than if a summons had been served.
            Case: 1:18-op-46195-DAP Doc #: 4-1 Filed: 05/31/19 24 of 24. PageID #: 347


 AO 399 (01/09) Waiver of the Service of Summons



                                      UNITED STATES DISTRICT COURT
                                                                     for the
                                                            Northern District of Ohio

                     Phelps County, Missouri                              )
                                 Plaintiff                                )
                               v.                                         )       Civil Action No. 1:18-op-46195
                       Purdue Pharma L.P.                                 )
                                Defendant                                 )


                                                   WAIVER OF THE SERVICE OF SUMMONS

 To:        Thomas J. Lech
                (Name of the plaintiff’s attorney or unrepresented plaintiff)

        I have received your request to waive service of a summons in this action along with a copy of the complaint,
two copies of this waiver form, and a prepaid means of returning one signed copy of the form to you.
          I, or the entity I represent, agree to save the expense of serving a summons and complaint in this case.
          I understand that I, or the entity I represent, will keep all defenses or objections to the lawsuit, the court’s
jurisdiction, and the venue of the action, but that I waive any objections to the absence of a summons or of service.
         I also understand that I, or the entity I represent, must file and serve an answer or a motion under Rule 12 within
60 days from             02/26/2019                , the date when this request was sent (or 90 days if it was sent outside the
United States). If I fail to do so, a default judgment will be entered against me or the entity I represent.


 Date:        2/28/2019
                                                                                          Signature of the attorney or unrepresented party
                 Watson Laboratories, Inc.                                                                Evan K. Jacobs
       Printed name of party waiving service of summons                                                      Printed name
                                                                                                Morgan, Lewis & Bockius LLP
                                                                                                    1701 Market Street
                                                                                                  Philadelphia, PA 19103
                                                                                                                Address
                                                                                               evan.jacobs@morganlewis.com
                                                                                                            E-mail address
                                                                                                          (215) 963-5329
                                                                                                          Telephone number


                                              Duty to Avoid Unnecessary Expenses of Serving a Summons
          Rule 4 of the Federal Rules of Civil Procedure requires certain defendants to cooperate in saving unnecessary expenses of serving a summons
and complaint. A defendant who is located in the United States and who fails to return a signed waiver of service requested by a plaintiff located in
the United States will be required to pay the expenses of service, unless the defendant shows good cause for the failure.
           “Good cause” does not include a belief that the lawsuit is groundless, or that it has been brought in an improper venue, or that the court has
no jurisdiction over this matter or over the defendant or the defendant’s property.
        If the waiver is signed and returned, you can still make these and all other defenses and objections, but you cannot object to the absence of
a summons or of service.
            If you waive service, then you must, within the time specified on the waiver form, serve an answer or a motion under Rule 12 on the plaintiff
and file a copy with the court. By signing and returning the waiver form, you are allowed more time to respond than if a summons had been served.
